By JUDGE ALFRED D. SWERSKY
This matter was taken under advisement by the Court after trial on the merits of Plaintiff’s Motion for Judgment to set aside a bid on a public contract awarded by Defendant. After a review of the facts, the argument of counsel, and the exhibits filed, I am of the opinion that Plaintiff should be denied the relief it seeks.
Under the Virginia Public Procurement Act (Code of Virginia, §§ 11-35, et seq.), Plaintiff bears a heavy burden of proof. Under § ll-70(c), it must prove that the Defendant’s award of the contract was not "an honest exercise of discretion, but rather is arbitrary or capricious" or that the award is not in accordance with the "terms and conditions of the Invitation to Bid . . . ."
Clearly, there has been no showing that the award was not "an honest exercise of discretion." While an argument could be made that the specifications set forth in the Invitation to Bid were ambiguous, the burden was on the Plaintiff, as bidder, to resolve any question it may have had, and reasonable opportunities were furnished to Plaintiff to do so. This court also cannot find that the equipment bid by the successful bidder did not meet "the terms and conditions of the Invitation to Bid." While there is some question as whether or not this successful bid complies with every single specification, there is *75no showing that is so substantially different in nature as to be at variance with terms of the Invitation to Bid.
For these reasons, the relief Plaintiff seeks will be denied.